I concur in the result. I do not concur in some of the statements made or reasons given in reaching such conclusion. That is to say, if there was a "delivery" by the bailee of the automobile and of its contents to a stranger, to one unauthorized to receive it, a misdelivery, a wrongful           1 delivery, I think the bailee should be held responsible for all he so wrongfully delivered though he did not attempt or undertake to transfer title, did not attempt to do what he lawfully could not do, receive or take property of one and without right turn it over or give it to another, and then claim nonliability. *Page 158 
However, I think the evidence does not show a delivery or misdelivery to another. All there is to show that is the testimony as to the statement of the bailee, that there was "a slight mistake with the night man; a misplaced confidence or something of that kind." That, in my judgment, was not enough to show a delivery or misdelivery to another.
There thus being no misdelivery shown, I concur in the view that the goods and wares amounting to $1,470 in the sample cases were not covered by the bailment, not because they were not a part of or attached to the automobile, but for the reason that they were of such character or class of             2 wares and goods not usually or customarily carried or used in traveling or contained in automobiles temporarily stored in garages, and no notice given of them nor attention directed to them. There may be some things, not a part of the automobile or attached to it, such as an ordinary traveling bag or suitcase, in the car on the seat or otherwise so open and obvious that but to look is to see it, which, though no notice is given or special attention called to it by the bailor, may nevertheless be covered by the bailment, not only as to the bag or suitcase itself but also as to its contents of ordinary wearing apparel or the like, but not as to unusual things such as money, jewelry, or other unusual things or articles or things not of personal effects ordinarily expected to be carried in a bag or suitcase for personal use in travel. The sample cases or contents thereof do not fall within that class. The cases in the car, let it be assumed, were themselves obvious, but they did not contain anything of personal effects used in travel. What they contained or the value or character of the contents was not disclosed or indicated when the car was left in the garage. The contents consisting of samples of merchandise claimed to be of the value of $1,470 without anything to indicate the character or value or even the presence or existence of them, thus were not within the scope of the bailment, in the absence of express notice which was not given. *Page 159